

116 HR 2557 IH: Get Veterans a Doctor Now Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2557IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Sean Patrick Maloney of New York (for himself, Ms. Stefanik, Ms. Titus, Mr. Young, Ms. Kuster of New Hampshire, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the recruitment of physicians in the Department
			 of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Get Veterans a Doctor Now Act. 2.Recruitment of physicians in Department of Veterans Affairs (a)In generalSection 7402(b)(1) of title 38, United States Code, is amended—
 (1)by inserting or to be offered a contingent appointment to such position, after position,; and (2)by striking subparagraph (B) and inserting the following new subparagraph (B):
					
						(B)
 (i)have completed a residency program satisfactory to the Secretary; or (ii)with respect to an offer for a contingent appointment upon the completion of a post-graduate training program, complete such a residency program by not later than two years after the date of such offer; and.
 (b)Oversight of graduate medical education programsThe Secretary shall— (1)ensure that a recruiter or other similar official of each Veterans Integrated Service Network visits, not less than annually, each allopathic and osteopathic teaching institution with a graduate medical education program within the Network to recruit individuals to be appointed to positions in the Veterans Health Administration; and
 (2)submit to Congress an annual report on the implementation of paragraph (1), including the success of such recruiting efforts.
				